DETAILED ACTION
Acknowledgements
The amendment filed 02/01/2021 is acknowledged.
Claims 1-48 are pending.
Claims 1-16, 22-38 and 42-48 are withdrawn.
Claims 17-21 and 39-41 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 17, 19-21 and 39-41 are amended.

Regarding applicant’s arguments on Claim Interpretations Under 35 U.S.C. §112(f), the arguments have been fully considered.  However, the amendments do not overcome the 112(f) claim interpretation.  

Regarding applicant’s arguments on Claim Rejections Under 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
Applicant states “the claimed embodiments constitute improvements on issuance and utilization of electronic vouchers and existing blockchains technologies.” Examiner respectfully disagrees.  
The claims recite “creating, … a…transaction for…voucher,…, registering,…the…transaction with a private blockchain database, providing…the user with a first location information…, and updating and registering…value information…; determining, … anchoring conditions are satisfied; calculating, …a first representative hash value…, registering, …the representative hash value with a public blockchain 

Regarding applicant’s arguments on Claim Rejections - 35 U.S. C. § 112(b), the arguments are moot in light of amendments.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments have been fully considered.  However, examiner respectfully disagrees.
Applicant states “Chan does not disclose the use of a private blockchain to create a specific using transaction, thereafter, once anchoring conditions are satisfied, calculating a first representative hash value and registering the first representative hash value on a public blockchain.” Examiner respectfully disagrees.  Chan para 0074 discloses “new blocks have been created in the blockchains 302, 304 with new balances. It should be understood that in embodiments these blockchains 302, 304, 306 are private blockchains that are not published to the world. They are maintained securely and privately by the financial institution, with access being allowed only to the account holder and the financial institution.” Therefore, Chan teaches private blockchain. As a matter fact, claims 17 and 39 limitation “(b-1) calculating… a first representative hash value …” is taught by Chan (Fig. 2 paras 0029, 0031 and 0040).
Chan does not teach public blockchain.  However, Holloway discloses public blockchain.  “a second transaction record” of Holloway para 0114 is “a first representative hash value” in limitation (b-2) and (b-3) of claims 17 and 39.  Therefore, Chan in view of Holloway teaches limitations (b-1), (b-2) and (b-3).   


Claim Objections
Claim 21 shows Original status.  However, the claim has been amended.  An appropriate correction or clarification is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a communicator configured to acquire in claim 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-21 and 39-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 17-21 are directed to a method, claims 39-41 are directed to apparatus.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) voucher transaction, which is an abstract idea.  Specifically, the claims recite “creating, … a…transaction for…voucher,…, registering,…the…transaction with a private blockchain database, providing…the user with a first location information…, and updating and registering…value information…; determining, … anchoring conditions are satisfied; calculating, …a first representative hash value…, registering, …the representative hash value with a public blockchain database, acquiring, a second location information…”, which is “commercial interaction” within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting voucher transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims are directed toward cryptographic operations which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of processor merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting voucher transaction including creating a voucher transaction, registering the voucher transaction with a private blockchain; providing private transaction ID to user, updating and registering voucher value with database, determining anchoring conditions are satisfied; calculating first representative hash value, registering the first representative hash value with public blockchain, and acquiring a public transaction ID.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 39-41 are apparatus and system claims that are used to perform the method claims 17-21 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve voucher transaction including creating a voucher transaction, registering the voucher transaction with a private blockchain; providing private transaction ID to user, updating and registering voucher value with database, determining anchoring conditions are satisfied; calculating first representative hash value, registering the first representative hash value with public blockchain, and acquiring a public transaction ID.  This only uses the processor or computer system to automate or implement the abstract idea of performing voucher transaction.  Dependent claim 18 describes the anchoring condition.   Dependent claim 19 describes validating user signature.  Dependent claims 20 and 40 describe voucher data.  Dependent claims 21 and 41 describe user registration with private blockchain and public blockchain. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of performing an voucher transaction including creating a voucher transaction, registering the voucher transaction with a private blockchain; providing private transaction ID to user, updating and registering voucher value with database, determining anchoring conditions are satisfied; calculating first representative hash value, registering the first representative hash value with public blockchain, and acquiring a public transaction ID.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of processor as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
	
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-21 and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 39 limitation “a communicator configured to acquire …” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 39 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Additionally, as these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. (See MPEP 2161).
Claims 40-41 are also rejected as each depends from claim 39.

Insufficient Antecedent Basis
Claim 17 recites the limitation “(iii) a signature value of …or its processed value of the…” in line 8 of claim 17.
Claims 18-21 are also rejected as each depends from claim 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 17-20 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180068130A1 (“Chan et al.”) in view of US Application Publication US20170331896A1 (“Holloway et al.”), and in further view of US Application Publication  US20150371228A1 (“KERSHAW et al.”).

Regarding claims 17 and 39, Chan et al. teaches:
 (a-1) creating, by a server, a specific using transaction, for the specific electronic voucher, including (para 0032)
(i) a specific electronic voucher data having at least one of a specific nonce and specific value information of the specific electronic voucher, (ii) a public key of the specific user, and  (iii) a signature value of the specific user, which is acquired by signing a hash value or its processed value of the specific electronic voucher data, with a private key of the specific user; (Fig. 2 paras 0029, 0031, 0040, 0069-0070)
 (a-3) updating and registering, by the server, the specific value information including a specific balance of the specific electronic voucher data with a balance database; and (paras 0072, 0079)
 (b-1) calculating, by the server, a first representative hash value by using a specific hash value and its corresponding one or more neighboring hash values, wherein the specific hash 

	Chan et al. does not teach:
registering, by the server, the specific using transaction with a private blockchain database, 
(a-2) providing, by the server, the specific user with a first location information on where the specific using transaction is recorded in the private blockchain database, and 
(b) determining, by the server, that one or more anchoring conditions are satisfied; then, 
(b-2) registering, by the server, the first representative hash value with a public blockchain database, and  
(b-3) acquiring, by the server, a second location information on where the first representative hash value is recorded in the public blockchain database. 
	However, Holloway et al. teaches:
registering, by the server, the specific using transaction with a private blockchain database, (Fig. 1 item 104, para 0113)
(a-2) providing, by the server, the specific user with a first location information on where the specific using transaction is recorded in the private blockchain database, and (Fig. 1 item 104, para 0113)
(b-2) registering, by the server, the first representative hash value with a public blockchain database, and  (Fig. 1 item 105, para 0114)
 (Fig. 1 item 105, para 0114)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the System and Method for Maintaining a Segregated Database in a multiple Distributed Ledger System of Chan et al. by implementing both private and public blockchain in accordance with the teaching of Holloway et al.. This added feature improves the voucher verification process via public blockchain.

Chan et al. and Holloway et al. do not teach:
(b) determining, by the server, that one or more anchoring conditions are satisfied; then,
However, KERSHAW et al. teaches;
(b) determining, by the server, that one or more anchoring conditions are satisfied; then, (para 0024)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Chan et al. and Holloway et al. by implementing anchoring condition check in accordance with the teaching of KERSHAW et al.. This added feature ensure the voucher is valid.

Regarding claim 18,   Chan et al. in view of Holloway et al., and in further view of KERSHAW et al. disclose all the limitations as described above. With respect to “wherein, at the step of (b), the anchoring conditions include at least one of (i) a condition that one or more transactions related to the electronic voucher are created a certain number of times, (ii) a condition that a certain amount of time is elapsed, (iii) a condition that a block is created in the private blockchain database, and (iv) a condition that has at least one of characteristics of services.”, it describes the anchoring conditions.  However, the description of the anchoring condition is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 19, Chan et al. in view of Holloway et al., and in further view of KERSHAW et al. disclose all the limitations as described above.  Chan et al. further discloses: 
(i) applying, by the server, a hashing function to the specific electronic voucher data to acquire a first value; (Fig. 2 paras 0029, 0031)
(ii) using, by the server, the public key of the specific user on the signature value of the specific user to acquire a second value; and, (Fig. 2 paras 0029, 0031)
confirming, by the server, a validity of the specific electronic voucher data by comparing the first value with the second value. (Fig. 2 paras 0029, 0031)

Regarding claims 20 and 40,  Chan et al. in view of Holloway et al. , and in further view of KERSHAW et al. disclose all the limitations as described above. With respect to “wherein, the specific electronic voucher data further includes at least one of (i) information on a type of the specific electronic voucher, (ii) the public key of the specific user who is a sender of the specific electronic voucher, (iii) a public key of a specific seller who is a receiver of the specific electronic voucher, (iv) ID information of a specific issuer who issued the specific electronic voucher, and (v) information on an expiration date of the specific electronic voucher.” it describes the voucher data.  However, the description of the voucher data is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Claims 21 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180068130A1 (“Chan et al.”) in view of US Application Publication US20170331896A1 (“Holloway et al.”), and in further view of US Application Publication  US20150371228A1 (“KERSHAW et al.”) and US Grant Publication US8977857B1 (“Triscon”).
 
Regarding claims 21 and 41, Chan et al. in view of Holloway et al., and in further view of KERSHAW et al. disclose all the limitations as described above.  KERSHAW et al. further discloses: 
determining, by the server, that at least one or more anchoring conditions are satisfied; then (para 0024) 
Chan et al. discloses:
(a03) (i) calculating, by the server, a second representative hash value by using a certain hash value and its corresponding at least one neighboring hash value, (Fig. 2; para 0031)

Holloway et al. discloses:
(a03)(ii) registering, by the server, the second representative hash value with the public blockchain database, and (Fig. 1 item 105; para 0114)
(a03)(iii) acquiring, by the server, a fourth location information on where the second representative hash value or its processed value is recorded in the public blockchain database, (Fig. 1 item 105; para 0114)
With respect to “wherein the certain hash value is a hash value of (i) the random nonce, (ii) the signature value of the random nonce, and (iii) the public key of the specific user.” it describes the certain hash value.  However, the description of the certain hash value is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Chan et al., Holloway et al. and KERSHAW et al. do not disclose:
acquiring, by the server, a request for registration of the specific user with the public key of the specific user; then 
(a01) transmitting, by the server, a random nonce to the specific user who is determined to be valid; 
acquiring, by the server, a signature value of the random nonce that is obtained by signing a value of the random nonce with the private key of the specific user; then (a02) 

(ii) storing, by the server, a registering transaction of the specific user, which includes the random nonce, the signature value of the random nonce, and the public key of the specific user, in the private blockchain database, and
(iii) providing, by the server, the specific user with a third location information on where the registering transaction is recorded in the private blockchain database; and 
However, Triscon et al. teaches:
acquiring, by the server, a request for registration of the specific user with the public key of the specific user; then (Fig. 5 item 506; col 7 ln 45-58)
(a01) transmitting, by the server, a random nonce to the specific user who is determined to be valid; (Fig. 5, item 512; col 7 ln 59 col 8 ln 4)
acquiring, by the server, a signature value of the random nonce that is obtained by signing a value of the random nonce with the private key of the specific user; then  (Fig. 5, item 520; col 8 ln 5-7)
(a2) (i) verifying, by the server, whether the signature value of the random nonce is rightfully signed by using the public key of the specific user, (Fig. 5 item 522; col 8 ln 5-13)
(a2) (ii) storing, by the server, a registering transaction of the specific user, which includes the random nonce, the signature value of the random nonce, and the public key of the specific user, in the private blockchain database, and (Fig. 5 item 510; col 7 ln 52-58)
(a2) (iii) providing, by the server, the specific user with a third location information on where the registering transaction is recorded in the private blockchain database; and (Fig. 5 item 530; col 8 ln 23-25) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685